E.DulAftD UiA6i4lNl£Te>kl, TD£T-rO hlb. I£345£3
FtfBJCi4 teB2T56iJ UKJIT                                         RECEIVED
IZ01IFM35ZZ                    PD-0344-15                         MARH2015
AB'lLElvlt. TV Tlfe£>l                                          COURTOFAPPEALS
                                                             SECOND DISTRICT OF TEXAS
                                                               DEBRA SPISAK, CLERK


MMCti k, Z015

                                                         RECEIVED IN
LOUftT OF APPEALS                                   COURT OF CRIMINAL APPEALS
TIM CLIPS' ££lMlfvlAL TuSTUE £Ek1TER                      jyg^ 25 2015
HOI id. bELkKJAP 5T. 5Tb. QOOD
FoRT iJofiTM TJC -7lol9U                                AbelAcoaa.Clark

RE: APPEALS klo.: 0l~\5-0O05O-dl] TGlAL £A6£ Uo.* IZ131^I<9

DEAR touRT,
     X ulflULO LlWH To fc£ kRAlvlTtO A 90 DAS' EXT£^5l6kl TO
Flit MV PETETIOkJ ft>6 U)6CftETlOKlARV ftEViElilf&DiO tiUE TD TU£
FolloizJikJG ReA6ok)6: First Amo Foremost; r ido lok1l\e£ Uav/s" akA
ATTMkIE1/ AnIO UilLL bt FiuidG to 5E. SECokIOiV, r UauE \tefcvf LiMlTtO
A01E66 To THE liOSTITUTI^KlAL LAul bfcBPllM
   VouR TiME AklO ^Kl5iOB3ATlD^ fcEkAROiKlG TVUS REQUEST itflLL
fcE&teATUf APPRECIATED. ^11DT F^ED IN
                           -^URT OF CRIMINAL APPEALS
                                                         toftOiALL^ /•
                               Aoel Acosta, Clerk      ^JuUrCUiM W0llk*ff;&n

tL:f\i£